O’CONNELL, J.,
dissenting. The majority opinion goes beyond the issues raised by the plaintiff's on appeal. The plaintiffs do not argue that the trial court improperly found irreparable injury but rather contend that irreparable injury is not a requirement for entry of an injunction. The plaintiffs are wrong. It is axiomatic that *171“ ‘[a] party seeking injunctive relief has the burden of alleging and proving irreparable harm . . . .”1 Branch v. Occhionero, 239 Conn. 199, 207, 681 A.2d 306 (1996). Nowhere in their brief do the plaintiffs argue that the finding of lack of irreparable injury was based on improper evidence. This issue is raised for the first time in the majority decision. We should not decide appeals on issues not raised by the parties. See Lynch v. Granby Holdings, Inc., 230 Conn. 95, 97, 644 A.2d 325 (1994); LoSacco v. Young, 210 Conn. 503, 506, 555 A.2d 986 (1989).
There is no reason for us to consider the merits of the plaintiffs’ claim for a prescriptive easement. The only issue before us is whether the trial court properly refused to order an injunction. “Whether the requirements for such a [prescriptive] right have been met in a particular case presents a question of fact for the trier of facts. Robert S. Weiss & Co. v. Mullins, [196 Conn. 614, 618, 495 A.2d 1006 (1985)]; Wadsworth Realty Co. v. Sundberg, [165 Conn. 457, 464, 338 A.2d 470 (1973)]. The tiler’s determination of facts will be disturbed only when those findings are clearly erroneous. Practice Book § [4061]; Roberts. Weiss & Co. v. Mullins, supra, 618; Russo v. Terek, 7 Conn. App. 252, 256-57, 508 A.2d 788 (1986).” (Internal quotation marks omitted.) DiSorbo v. Grand Associates One Ltd. Partnership, 8 Conn. App. 203, 206, 512 A.2d 940 (1986). In the present case, the fact finder found that there was no irreparable injury. We cannot disturb that factual finding in the absence of an abuse of discretion. Accordingly, the trial court properly refused the injunction.
Wambeck v. Lovetri, 141 Conn. 558, 564, 107 A.2d 395 (1954), relied on by the majority, is not in point. In *172Wambeck, the plaintiff was denied an injunction because he was in fact using the right-of-way and thus could not show that his use of the easement was disturbed or obstructed. In the present case, it is undisputed that the plaintiffs’ use of the easement has been disturbed and obstructed.
I agree with the majority that whether the property is landlocked is not an element of establishing a prescriptive easement. The fact that the plaintiffs’ property will not be rendered landlocked, however, may appropriately be taken into consideration in determining whether a plaintiff has suffered irreparable harm.
Because the trial court here has already determined that the plaintiffs have not established irreparable harm, it is unclear to me what the trial court is expected to do in response to this court’s remand for further proceedings.
Furthermore, we should not reach the issue of whether the plaintiff acted under a claim of right when their conduct was in express derogation of a court order.
For the foregoing reasons, I respectfully dissent.

 This burden does not apply if the party seeks enforcement of a restrictive covenant. Hartford Electric Light Co. v. Levitz, 173 Conn. 15, 20, 376 A.2d 381 (1977). This exception is not relevant to the present case.